    
                                            





EXHIBIT 10.2


SNYDER'S OF HANOVER, INC.


NON-QUALIFIED STOCK OPTION PLAN


Amended and Restated Effective May 6, 2015


Snyder’s of Hanover, Inc. (“Snyder’s”) adopted the Snyder’s of Hanover, Inc.
Non-Qualified Stock Option Plan, as amended and restated, (the “Plan”) and
Snyder’s-Lance, Inc. (the “Company”) now desires to restate the Plan to reflect
the completion of the business combination of Snyder’s and Lance, Inc. (“Lance”)
which combined company is known as Snyder’s-Lance, Inc., and the merger of
Snyder’s with Lima Merger Corp., a wholly-owned subsidiary of Lance (“Merger
Sub”), with Snyder’s continuing as the surviving subsidiary of Lance, as
provided in that certain Agreement and Plan of Merger, dated as of July 21, 2010
and amended as of September 30, 2010 (the “Merger Agreement”), entered into by
and among Snyder’s, Lance and Merger Sub. The Plan is restated effective as of
May 6, 2015, as follows:


I.
Purpose



Snyder’s-Lance, Inc. (the “Company”) desires to attract and retain the best
available personnel and to enhance the long-term growth of the Company's
earnings. The Company believes it will achieve its goals most effectively by
providing key individuals with long-term incentives based upon the growth of the
value per share of the Company's stock.


II.
Scope



The Company is adopting the stock option plan to provide Non-Qualified Stock
Options (collectively, the "Options" and individually, an "Option") to the
Company's Chairman, President/CEO, Vice Presidents and Board of Directors (the
"Participants" or a "Participant").


Initially, Snyder’s will reserve 800 shares of its Class B, non-voting common
stock, par value $100 per share (the "Shares" or a "Share"), for issuance under
the Plan. Adjusted for stock splits and the business combination of Snyder’s and
Lance the original 800 shares has become 3,296,105 shares of Common Stock of the
Company.


III.
Administration



This Plan will be administered by the Compensation Committee of the Board of
Directors (the “Committee”) of the Company (formerly Lance, Inc.).


IV.
Eligibility



Awards may be made to any Participant selected by the Committee.












--------------------------------------------------------------------------------

    
                                            





V.
Option Price



The purchase price of each Share subject to an Option shall be its fair market
value at the date the Option is granted ("Option Price"), as defined in IRS
Regulations under Internal Revenue Code Section 409A and as determined by an
appraisal performed by an independent third party appraisal firm retained by the
Board. Specifically, the Committee shall set the purchase price at the most
recent such appraised fair market value determined by the appraiser that may be
used as a fair market value option price under those Regulations.


VI.
Option Grants



A.    Option Grants. The grant of an Option under this Plan will be evidenced by
an option agreement (the "Option Agreement") between the Company and the
Participant granted an Option (the "Optionee") in a form approved by the
Committee. The Option Agreement will contain the terms set forth in this Plan
and such additional terms and conditions as may be prescribed by the Committee
from time to time.


B.    Committee Determinations.     The Committee designates those Participants
to whom Options are granted and the number of Shares represented by the Option.
    
VII.
Vesting of Options



Options awarded to a Participant because of the Participant’s status as
Chairman, President/CEO, Vice President, or other employee of the Company shall
vest when the employee has been a Participant in the Plan for five years.
Options awarded to a Participant because of the Participant’s status as a
Director of the Company shall be immediately vested when granted.


VIII.
Maximum Term; Exercise of Options



Options shall be exercised on or before the date which is 15 years after the
date of grant. Thereafter, such Options shall expire. Upon vesting, Options may
be exercised by the Optionee or, in the event of the death or total disability
(as hereinafter defined) of the Optionee by the Optionee's guardian, legal
representative or designated beneficiary, at any time before the date of the
expiration or earlier termination of the Options. The Option Price may be paid
in cash or by delivery of Shares owned by the Optionee having a fair market
value (as defined in V. above) equal to the Option Price or in a combination of
cash and Shares having a fair market value (as defined in V. above) equal to the
Option Price.


IX.
Effect of Death, Disability or Other Events on Vesting



In the event an Optionee dies or suffers a "total disability," or upon Other
Events, the Optionee will vest 100% in the Options he or she has been granted.
In such event, the Optionee, the Optionee’s guardian, legal representative or
designated beneficiary shall have 360 days to exercise any Options vested on the
date of the event. All Options which are unexercised within 360 days after
death, “total disability,” or upon Other Events shall be forfeited.






--------------------------------------------------------------------------------

    
                                            







For purposes of this Plan, the term "total disability" shall mean the inability
of a Participant to engage in his usual and customary employment with the
Company by reason of any medically determinable physical or mental impairment,
which in the opinion of the Committee, can be expected to result in death or to
last for a continuous period of at least twelve months. The term “Other Events”
shall mean (i) the sale, exchange, transfer or other disposition of
substantially all of the Company’s assets, except to an entity, controlled,
directly or indirectly, by the Company; or (ii) a merger, consolidation or other
reorganization of the Company, except where the resulting entity is controlled,
directly or indirectly, by the Company or where the shareholders of the Company
immediately prior to consummation of any such transaction continue to hold at
least a majority of the voting power of the outstanding voting securities of the
legal entity resulting from such transaction.


X.
Exercise on Termination of Employment



Upon a termination of an Optionee's employment relationship with the Company for
any reason other than death or “total disability” or if a director Optionee
ceases to be a director of the Company, he or she shall have 90 days to exercise
any Option vested on the date of termination. All Options which are non-vested
on the date of termination shall be forfeited and all vested Options which are
unexercised within 90 days after termination shall be forfeited.


Optionees who voluntarily terminate employment with the Company after 10 years
of service or more and who are not seeking or accepting full-time employment or
other gainful activity shall be exempt from the requirement to exercise all of
their Options within 90 days of the date of the Optionee’s retirement. These
Optionees shall be granted the right to hold their Options until the expiration
date of each of their Options or for a period of five years from their
termination date, whichever comes first. Any options not exercised within this
five year period will terminate.


XI.
[Reserved]

    
XII.
[Reserved]



XIII.
Changes in Company's Capital Structure



The existence of outstanding Options shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalization, reorganizations, exchanges, or other changes in
the Company's capital structure or its business, or any merger or consolidation
of the Company, or any issuance of common stock or other securities or
subscription rights thereto, or any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise. However, if outstanding Shares for
which an Option is exercisable shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, combination of shares,






--------------------------------------------------------------------------------

    
                                            





recapitalization, or reorganization, the number of Shares subject to Options,
and the Option Price, shall be appropriately and equitably adjusted so as to
maintain the proportionate number of shares or other securities without changing
the aggregate Option Price.


XIV.
No Right to Company Employment



Nothing in this Plan or as a result of any Option granted pursuant to this Plan
shall confer on any individual any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate an
individual's employment at any time.


XV.
Amendment or Termination of Plan



The Committee may at any time from time to time amend the Plan, or may terminate
this Plan.


XVI.
Option Grants are Discretionary



The grant of any Option is entirely discretionary and nothing in this Plan shall
be deemed to give any employee any right to receive Options not specifically
granted by the Committee.


XVII.
Liability



No member of the Committee shall be liable for any act or omission relating to
the administration of the Plan, except for acts which constitute gross
negligence or willful misconduct.


XVIII.
Effective Date



This Amended and Restated Plan is effective as of May 6, 2015.












